This action supplements the Office Action mailed on 2/10/2021, please see below rejections.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-14 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/CN2017/103029 filed September 22, 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/26/2019 and 7/29/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP853 (Precedence of the RRC configured mapping and reflective QoS, R2-1706853), and further in view of Chang (US Pub. No.:2020/0100136).

As per claim 1, 3GPP853 disclose A data transmission method, comprising: 
receiving a first downlink data packet sent by a network device, the first downlink data packet comprising a first reflective QoS indication RQI that is a first preset value; keeping, according to the first preset value, a mapping rule of a first mapping relationship and a mapping rule of a second mapping relationship to be both unchanged (see section 1, section 2, for reflective QoS, the UE determines QoS Flow ID to DRB mapping in the uplink based on the downlink packets received within a DRB and applies those filters for mapping uplink Flows to DRBs, a first reflective QoS indication RQI that is a first preset value and a mapping rule of a first mapping relationship), and receiving an radio resource control RRC message sent by the network device, the first mapping relationship being a mapping relationship from internet protocol IP flows to quality of service QoS flows, the second mapping relationship being a mapping relationship from QoS flows to data radio bearers DRBs, and the RRC message comprising a target mapping (see section 1 and section 2, the UE "continuously" monitors the QoS Flow ID in downlink PDCP packets and updates the reflective QoS Flow ID to DRB mapping {the second mapping relationship being a mapping relationship from QoS flows to data radio bearers DRBs} in the uplink accordingly, the precedence of the RRC configured mapping and reflective QoS (e.g. can reflective QoS update an RRC configured mapping, the RRC message comprising a target mapping); and determining, according to the RRC message, the mapping rule of the second mapping relationship, as the target mapping rule (see section 2, receiving a first downlink data packet and determining whether to override the existing DRB mapping varies according to different options, where Option #1: An RRC configured mapping overrides any reflective mapping for that QoS flow,  Option #2: A newly derived reflective 

Although 3GPP853 disclose the second mapping relationship being a mapping relationship from QoS flows to data radio bearers DRBs, and the RRC message comprising a target mapping, where the UE "continuously" monitors the QoS Flow ID in downlink PDCP packets and updates the reflective QoS Flow ID to DRB mapping  in the uplink accordingly, the precedence of the RRC configured mapping and reflective QoS;

3GPP853 however does not explicitly disclose the RRC message comprising a target mapping “rule”,

Chang however disclose a second mapping relationship being a mapping relationship from QoS flows to data radio bearers DRBs, and the RRC message comprising a target mapping rule (see para. 0081-0082, when addition or modification of a QoS flow is performed {a second mapping relationship} , the NAS of the UE acquire, from the AS, a mapping rule between an identifier of the QoS flow and an associated DRB identifier. When an uplink data packet arrives, the NAS first maps the uplink data packet to a corresponding QoS flow identifier, and then indicates, through a mapping rule between the QoS flow identifier and an associated DRB identifier, the uplink data packet associated with the QoS flow identifier and the corresponding DRB identifier and the QoS flow identifier to an SDAP layer. The SDAP layer may deliver the uplink data packet to a correct SDAP entity according to a mapping rule between the SDAP entity and the DRB identifier, so that the SDAP entity can deliver, according to the aforementioned RRC configured mapping or reflective mapping or default DRB mapping, the data packet to a corresponding DRB for transmission / the RRC message comprising a target mapping rule, see also para. 0104, the method 300 further include the following step: further mapping, according to a mapping rule between the QoS flow identifier and the associated SDAP identifier, a data packet mapped to the QoS flow identifier to an SDAP entity indicated by the SDAP identifier, so that the SDAP entity can deliver, according to the 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a second mapping relationship being a mapping relationship from QoS flows to data radio bearers DRBs, and the RRC message comprising a target mapping rule, as taught by Chang, in the system of 3GPP853, so as to a mapping relationship, according to a mapping rule between the QoS flow identifier and the at least one associated identifier, a data packet mapped to the QoS flow identifier to an SDAP entity corresponding to the at least one identifier, the QoS flow configuration is comprised in an SDAP configuration or a DRB configuration, see Chang, paragraphs 3-9.


As per claim 2, the combination of 3GPP853 and Chang disclose the method according to claim 1.
3GPP853 further disclose wherein before receiving the first RQI sent by the network device (see Table 1, page 2, DRB mapping configured previously by RRC is NOT overridden by reflective QoS in the option #1 / not receiving the first RQI), the method further comprises: receiving a second downlink data packet sent by the network device, the second downlink data packet comprising a second RQI that is a second preset value (see page 2, RRC procedure is always performed when the existing DRB mapping, which has been configured previously by RRC, needs to be changed, a second RQI that is a second preset value); activating, according to the second preset value, a first reflective QoS to update the first mapping relationship, and activating, according to the second preset value, a second reflective QoS to update the second mapping relationship (see pages 2-3, Table 2, the DRB mapping derived previously by reflective QoS is only overridden by reflective QoS. Therefore, reflective QoS should be triggered when the existing ORB mapping needs to be changed. But, if there is not any OL packet for the QoS flow, gNB is NOT able to trigger the reflective QoS. The gNB should postpone the reflective QoS until receiving OL packet for the QoS flow from SG-CN / a second reflective QoS to update the second mapping relationship), the 
and transmits the second uplink data packet / receiving at network device/gNB, see page 2); keeping, according to the first preset value, the mapping rule of the first mapping relationship and the mapping rule of the second mapping relationship to be both unchanged comprises: keeping an activation state of the first reflective QoS, and an activation state of the second reflective QoS (see section 2, Table 2, The first aspect is restriction in applying the new DRB mapping. Whether to override the existing DRB mapping can vary according to the above options, as shown in the Table 1. DRB mapping configured previously by RRC is NOT overridden by reflective QoS in the option #1, but is overridden in the option #2 and #3. DRB mapping derived previously by reflective QoS is NOT overridden by RRC in the option #2, in this case keeping the activation state of the first reflective QoS, and an activation state of the second reflective QoS, but is overridden in the option #1 and #3, DRB mapping configured previously by RRC is only overridden by RRC in case of the option #1, whereas DRB mapping derived previously by reflective QoS is only overridden by reflective QoS in case of the option #2, in this case keeping the activation state of the first reflective QoS, and an activation state of the second reflective QoS). 
As per claim 3, the combination of 3GPP853 and Chang disclose the method according to claim 2.
Chang further disclose determining, according to the RRC message, the mapping rule of a second mapping relationship, as the target mapping rule (see para. 0104, the method 300 further include the following step: further mapping, according to a mapping rule between the QoS flow identifier and the 
3GPP853 further disclose the method further comprises determining the first mapping relationship of the first downlink data packet as the first mapping relationship of a first uplink data packet according to the first reflective QoS, and determining the second mapping relationship of the first uplink data packet according to the target mapping rule; and sending the first uplink data packet to the network device (see section 2, Table 1 and Table 2, whether to override the existing DRB mapping can vary according to the above options, as shown in the Table 1. DRB mapping configured previously by RRC is NOT overridden by reflective QoS in the option #1, but is overridden in the option #2 and #3. DRB mapping derived previously by reflective QoS is NOT overridden by RRC in the option #2, but is overridden in the option #1 and #3,  DRB mapping configured previously by RRC is only overridden by RRC in case of the option #1, whereas DRB mapping derived previously by reflective QoS is only overridden by reflective QoS in case of the option #2). 
As per claim 4, the combination of 3GPP853 and Chang disclose the method according to claim 2.
Chang further disclose wherein the target mapping rule is consistent with an updated mapping rule of the second mapping relationship (see para. 0082, a mapping rule between an identifier of the QoS flow and an associated PDU session identifier. When an uplink data packet arrives, the NAS first maps the uplink data packet to a corresponding QoS flow identifier, and then indicates, through a mapping rule between the QoS flow identifier and an associated PDU session identifier, the uplink data packet associated with the QoS flow identifier and the corresponding PDU session identifier and the QoS flow identifier to an SDAP layer. The SDAP layer may deliver the uplink data packet to a correct SDAP entity according to a mapping rule between the SDAP entity and the PDU session identifier, so that the SDAP 
3GPP853 further disclose  wherein the target mapping rule is consistent with an updated mapping rule of the second mapping relationship (see section 2, DRB mapping configured previously by RRC is NOT overridden by reflective QoS in the option #1, but is overridden in the option #2 and #3. DRB mapping derived previously by reflective QoS is NOT overridden by RRC in the option #2, but is overridden in the option #1 and #3,  DRB mapping configured previously by RRC is only overridden by RRC in case of the option #1, whereas DRB mapping derived previously by reflective QoS is only overridden by reflective QoS in case of the option #2). 
As per claim 5, 3GPP853 disclose A data transmission method, comprising: sending a second downlink data packet to a terminal device, the second downlink data packet comprising a second reflective QoS indication RQI that is a second preset value, the second preset value being used to indicate the terminal device to activate a first reflective QoS to update a first mapping relationship, and activate a second reflective QoS to update a second mapping relationship (see section 1, section 2, for reflective QoS, the UE determines QoS Flow ID to DRB mapping in the uplink based on the downlink packets received within a DRB and applies those filters for mapping uplink Flows to DRBs, a first reflective QoS indication RQI that is a first preset value and a mapping rule of a first mapping relationship), the first mapping relationship being a mapping relationship from internet protocol IP flows to quality of service QoS flows, the second mapping relationship being a mapping relationship from QoS flows to data radio bearers DRBs, the updating the first mapping relationship comprising determining the first mapping relationship of the second downlink data packet as the first mapping relationship of a second uplink data packet (see section 1 and section 2, the UE "continuously" monitors the QoS Flow ID in downlink PDCP packets and updates the reflective QoS Flow ID to DRB mapping {the second mapping relationship being a mapping relationship from QoS flows to data radio bearers DRBs} in the uplink accordingly, the precedence of the RRC configured mapping and reflective QoS (e.g. can reflective QoS update an RRC configured mapping, the RRC message comprising a target mapping), and the updating the second mapping relationship  mapping varies according to different options, where Option #1: An RRC configured mapping overrides any reflective mapping for that QoS flow,  Option #2: A newly derived reflective mapping overrides a mapping configured previously by RRC and, Option #3: The UE always applies the most recent mapping, i.e., either provided {determining} by RRC {the RRC message} or derived {determining} by reflective QoS / determining, according to the RRC message); receiving the second uplink data packet sent by the terminal device; and sending a first downlink data packet and an radio resource control RRC message to the terminal device, after determining the first mapping relationship of the second uplink data packet is correct (see page 2, RRC procedure is always performed when the existing DRB mapping, which has been configured previously by RRC, needs to be changed), the first downlink data packet comprising a first RQI that is a first preset value, the first preset value being used to indicate that the terminal device keeps an activation state of the first reflective QoS (see section 1, section 2, for reflective QoS, the UE determines QoS Flow ID to DRB mapping in the uplink based on the downlink packets received within a DRB and applies those filters for mapping uplink Flows to DRBs, a first reflective QoS indication RQI that is a first preset value and a mapping rule of a first mapping relationship), the RRC message comprising a target mapping, and the target mapping being used to indicate the terminal device to determine the mapping rule of the second mapping relationship as the target mapping (see section 2, receiving a first downlink data packet and determining whether to override the existing DRB mapping varies according to different options, where Option #1: An RRC configured mapping overrides any reflective mapping for that QoS flow,  Option #2: A newly derived reflective mapping overrides a mapping configured previously by RRC and, Option #3: The UE always applies the most recent mapping, i.e., either provided {determining} by RRC {the RRC message} or derived {determining} by reflective QoS / determining, according to the RRC message).



3GPP853 however does not explicitly disclose the RRC message comprising a target mapping “rule”,

Chang however disclose a RRC message comprising a target mapping rule, and the target mapping being used to indicate the terminal device to determine the mapping rule of the second mapping relationship as the target mapping rules (see para. 0081-0082, when addition or modification of a QoS flow is performed {a second mapping relationship} , the NAS of the UE acquire, from the AS, a mapping rule between an identifier of the QoS flow and an associated DRB identifier. When an uplink data packet arrives, the NAS first maps the uplink data packet to a corresponding QoS flow identifier, and then indicates, through a mapping rule between the QoS flow identifier and an associated DRB identifier, the uplink data packet associated with the QoS flow identifier and the corresponding DRB identifier and the QoS flow identifier to an SDAP layer. The SDAP layer may deliver the uplink data packet to a correct SDAP entity according to a mapping rule between the SDAP entity and the DRB identifier, so that the SDAP entity can deliver, according to the aforementioned RRC configured mapping or reflective mapping or default DRB mapping, the data packet to a corresponding DRB for transmission / the RRC message comprising a target mapping rule, see also para. 0104, the method 300 further include the following step: further mapping, according to a mapping rule between the QoS flow identifier and the associated SDAP identifier, a data packet mapped to the QoS flow identifier to an SDAP entity indicated by the SDAP identifier, so that the SDAP entity can deliver, according to the aforementioned RRC configured mapping or reflective mapping or default DRB mapping, the data packet to a corresponding DRB for transmission).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a RRC message comprising a target mapping rule, and the target mapping being used to indicate the terminal device to determine the mapping rule of the second mapping relationship as the target mapping rules, as taught by Chang, in the system of 

As per claim 6, the combination of 3GPP853 and Chang disclose the method according to claim 5.
3GPP853 further disclose after sending the first downlink data packet and the radio resource control RRC message to the terminal device, the method further comprises: receiving the first uplink data packet sent by the terminal device, the first mapping relationship of the first uplink data packet being determined by the terminal device according to the first reflective QoS, and the second mapping relationship of the first uplink data packet being determined by the terminal device according to the target rule (see pages 2-3, Table 2, the DRB mapping derived previously by reflective QoS is only overridden by reflective QoS. Therefore, reflective QoS should be triggered when the existing ORB mapping needs to be changed. But, if there is not any OL packet for the QoS flow, gNB is NOT able to trigger the reflective QoS. The gNB should postpone the reflective QoS until receiving OL packet for the QoS flow from SG-CN / the second mapping relationship of the first uplink data packet being determined by the terminal device according to the target rule).  

As per claim 7, the combination of 3GPP853 and Chang disclose the method according to claim 5.
Chang further disclose wherein the target mapping rule is consistent with an updated mapping rule of the second mapping relationship (see para. 0082, a mapping rule between an identifier of the QoS flow and an associated PDU session identifier. When an uplink data packet arrives, the NAS first maps the uplink data packet to a corresponding QoS flow identifier, and then indicates, through a mapping rule between the QoS flow identifier and an associated PDU session identifier, the uplink data packet associated with the QoS flow identifier and the corresponding PDU session identifier and the QoS flow 

As per claim 8, 3GPP853 disclose A terminal device (see section 1, UE), comprising a CPU (see section 1, UE with a CPU), the CPU execution codes causing the terminal device to: receive, by the transceiver, a first downlink data packet sent by a network device, the first downlink data packet comprising a first reflective QoS indication RQI that is a first preset value; and a keep, by the processor, according to the first preset value, a mapping rule of a first mapping relationship and a mapping rule of a second mapping relationship to be both unchanged (see section 1, section 2, for reflective QoS, the UE determines QoS Flow ID to DRB mapping in the uplink based on the downlink packets received within a DRB and applies those filters for mapping uplink Flows to DRBs, a first reflective QoS indication RQI that is a first preset value and a mapping rule of a first mapping relationship), and receiving an radio resource control RRC message sent by the network device, the first mapping relationship being a mapping relationship from internet protocol IP flows to quality of service QoS flows, the second mapping relationship being a mapping relationship from QoS flows to data radio bearers DRBs, and the RRC message comprising a target mapping (see section 1 and section 2, the UE "continuously" monitors the QoS Flow ID in downlink PDCP packets and updates the reflective QoS Flow ID to DRB mapping {the second mapping relationship being a mapping relationship from QoS flows to data radio bearers DRBs} in the uplink accordingly, the precedence of the RRC configured mapping and reflective QoS (e.g. can reflective QoS update an RRC configured mapping, the RRC message comprising a target mapping), the determine, by the processor, according to the RRC message, the mapping rule of the second mapping relationship, as the target mapping (see section 2, whether to override the existing DRB mapping can vary according to different options, where Option #1: An RRC configured mapping overrides any reflective mapping for that QoS flow,  Option #2: A newly derived reflective mapping overrides a mapping configured previously by RRC . 

3GPP853 however does not explicitly disclose the terminal device, comprising a processor, a transceiver and a memory, wherein when instructions stored in the memory is executed by the processor,  and the RRC message comprising a target mapping “rule”.
Cheng however disclose the terminal device (see Fig.4, user equipment (UE) 400), comprising a processor (see Fig.2, Processor 402), a transceiver (see Fig.2, Communication interface 401) and a memory (see Fig.2, Memory 403), wherein when instructions stored in the memory is executed by the processor (see Fig.4, para. 0155, the UE 400 includes a communication interface 401 configured to perform external communication; a processing unit or a processor 402, where the processor 402 may be a single unit or a combination of a plurality of units configured to perform different steps of the method; and a memory 403 storing computer-executable instructions that, is executed by the processor 402),  disclose a second mapping relationship being a mapping relationship from QoS flows to data radio bearers DRBs, and the RRC message comprising a target mapping rule (see para. 0081-0082, when addition or modification of a QoS flow is performed {a second mapping relationship} , the NAS of the UE acquire, from the AS, a mapping rule between an identifier of the QoS flow and an associated DRB identifier. When an uplink data packet arrives, the NAS first maps the uplink data packet to a corresponding QoS flow identifier, and then indicates, through a mapping rule between the QoS flow identifier and an associated DRB identifier, the uplink data packet associated with the QoS flow identifier and the corresponding DRB identifier and the QoS flow identifier to an SDAP layer. The SDAP layer may deliver the uplink data packet to a correct SDAP entity according to a mapping rule between the SDAP entity and the DRB identifier, so that the SDAP entity can deliver, according to the aforementioned RRC configured mapping or reflective mapping or default DRB mapping, the data packet to a corresponding DRB for transmission / the RRC message comprising a target mapping rule, see also para. 0104, the method 300 further include the following step: further mapping, according to a mapping rule between 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a terminal device, comprising a processor, a transceiver and a memory, wherein when instructions stored in the memory is executed by the processor and a second mapping relationship being a mapping relationship from QoS flows to data radio bearers DRBs, and the RRC message comprising a target mapping rule, as taught by Chang, in the system of 3GPP853, so as to a mapping relationship, according to a mapping rule between the QoS flow identifier and the at least one associated identifier, a data packet mapped to the QoS flow identifier to an SDAP entity corresponding to the at least one identifier, the QoS flow configuration is comprised in an SDAP configuration or a DRB configuration, see Chang, paragraphs 3-9.
 
As per claim 9, the combination of 3GPP853 and Chang disclose the terminal device according to claim 8.3GPP853  further disclose wherein the transceiver is specifically configured to: receive a second downlink data packet sent by the network device, the second downlink data packet comprising a second RQI that is a second preset value before receiving a first RQI sent by a network device (see page 2, RRC procedure is always performed when the existing DRB mapping, which has been configured previously by RRC, needs to be changed, a second RQI that is a second preset value); the processor is specifically configured to: activate, according to the second preset value, a first reflective QoS to update the first mapping relationship, and activate, according to the second preset value, a second reflective QoS to update the second mapping relationship (see pages 2-3, Table 2, the DRB mapping derived previously by reflective QoS is only overridden by reflective QoS. Therefore, reflective QoS should be triggered when As per claim 10, the combination of 3GPP853 and Chang disclose the terminal device according to claim 9.3GPP853  further disclose wherein the processor is specifically configured to: determine the first mapping relationship of the first downlink data packet as the first mapping relationship of a first uplink data packet according to the first reflective QoS, and determine the second mapping relationship of the As per claim 11, the combination of 3GPP853 and Chang disclose the terminal device according to claim 9.Chang  further disclose wherein the target mapping rule is consistent with an updated mapping rule of the second mapping relationship (see para. 0104, the method 300 further include the following step: further mapping, according to a mapping rule between the QoS flow identifier and the associated SDAP identifier, a data packet mapped to the QoS flow identifier to an SDAP entity indicated by the SDAP identifier, so that the SDAP entity can deliver, according to the aforementioned RRC configured mapping or reflective mapping or default DRB mapping, the data packet to a corresponding DRB for transmission). 
As per claim 12, the combination of 3GPP853 and Chang disclose the method according to claim 5. 3GPP853 further disclose A network device (see section 2, gNB / a base station/a network device), and Cheng further disclose A network device (see Fig.5, base station 600), comprising a processor (see Fig.6, Processor 600), a transceiver (see Fig.6, Communication Interface 601) and a memory (see Fig.6, memory 603), wherein when instructions stored in the memory is executed by the processor, the execution causes the network device to perform a method (see para. 0180, the base station 600 includes 


As per claim 13, 3GPP853 and Chang disclose the network device according to claim 12.Chang further disclose wherein the transceiver is specifically configured to: receive the first uplink data packet sent by the terminal device, the first mapping relationship of the first uplink data packet being determined by the terminal device according to the first reflective QoS, and the second mapping relationship of the first uplink data packet being determined by the terminal device according to the target rule, after the first downlink data packet and the radio resource control RRC message are sent to the terminal device by the sending unit (see para. 0104, the method 300 further include the following step: further mapping, according to a mapping rule between the QoS flow identifier and the associated SDAP identifier, a data packet mapped to the QoS flow identifier to an SDAP entity indicated by the SDAP identifier, so that the SDAP entity can deliver, according to the aforementioned RRC configured mapping or reflective mapping or default DRB mapping, the data packet to a corresponding DRB for transmission.). 
As per claim 14, 3GPP853 and Chang disclose the network device according to claim 12.
Chang further disclose wherein the target mapping rule is consistent with an updated mapping rule of the second mapping relationship (see para. 0082, a mapping rule between an identifier of the QoS flow and an associated PDU session identifier. When an uplink data packet arrives, the NAS first maps the uplink data packet to a corresponding QoS flow identifier, and then indicates, through a mapping rule between the QoS flow identifier and an associated PDU session identifier, the uplink data packet .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pan et al (US Pub. No.: 2019/0029057).
Ryoo et al (US Pub. No.:2018/0192426).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469